To sustain a conviction of the crime of forgery, as in other crimes, it should appear that it was committed in the county where the offence is laid; and according to the weight of authority, proof of the fact is sufficiently made out to entitle the state to go to the jury, if nothing further appears than that the person charged with the offence is shown to have uttered the forged instrument in the county where the indictment is found. Spencer v. Commonwealth, 2 Leigh 815; State v. Poindexter,23 W. Va. 805; State v. Morgan, 2 Dev.  Bat. 348; Johnson v. State,35 Ala. 370; Bland v. People, 3 Scam. 364; State v. Blanchard,74 Ia. 628; United States v. Britton, 2 Mason 464, 469, 470; Rex v. Parkes, 2 East P.C. 992; S.C., 2 Russ. Cr. (2d ed.) 371, — 2 Leach C.L. 898, 909. In other words, proof that the forged instrument was uttered by the forger in the county where the indictment was found, if unanswered, is sufficient to sustain the verdict of a jury that the crime was there committed. If this is the law (and we see no reason for thinking that it is not), it would seem that the situation would not cease to present a question of fact for the jury, and become a question of law the court, if other evidence should be introduced upon which a contrary finding might be predicated; and that the cases above cited, to the extent that they present a contrary view, are not to be followed. It is said in those cases "that the place where an instrument is found or offered in a forged state affords prima facie evidence, or a presumption, that the instrument was forged there, unless that presumption is repelled by some other fact in the case"; and in Commonwealth v. Costley, 118 Mass. 1, 26, it is said that this is all that was decided in Commonwealth v. Parmenter, 5 Pick. 279, — the case relied upon by the defendant. If the terms "prima facie evidence, or a presumption," as there employed, mean, as we understand they do, that such evidence answers the legal *Page 308 
requirements of proof authorizing a submission of the question to the jury (King v. Hopkins, 57 N.H. 334, 359), then it does not follow that, in case countervailing proof is put in evidence, the court would be warranted in withdrawing the question from the jury, for the weight to be given the evidence is for them to pass upon and presents no question of law; and if a verdict is rendered which is against the weight of the evidence, the injured party's remedy is to seasonably apply to the trial court to have the verdict set aside. The true rule, as stated by Wigmore, is: Are there facts in evidence which, if unanswered, would justify men of ordinary reason and fairness in affirming the question which the plaintiff is bound to maintain? If there are, he has passed the judge and may properly claim that the jury be allowed to consider his case. 4 Wig. Ev., ss. 2494, 2513.
As it is conceded that the defendant forged the order and uttered it at Lancaster in the county of Coos, there was sufficient evidence from which it could be found that the crime of forgery was there committed, and this irrespective of the fact whether there was or was not other evidence tending to disprove such a conclusion.
Exception overruled.
All concurred.